Quinn, President.
Respondent is an incorporated organization formed for purposes of charity, and the moral and mental improvement of adults and children residing in what is known as the Bayway section of the city of Elizabeth. The proof shows abundant fulfillment of those purposes, in a literal sense. The buildings and land under appeal, which were assessed for 1939 taxes by the taxing district, are owned by the respondent and are exclusively used to house a veritable multitude of activities, too numerous to recount here in detail, charitable, social and educational in nature, for the benefit of thousands of working class families in the neighborhood of the property, at little or no cost whatever to such persons. The enterprise is financed through private philanthropy, primarily that of Mrs. John D. Rockefeller, Jr., and the Standard Oil Company of New Jersey.
*264Upon appeal the assessment in question was canceled by the Union County Board of Taxation. We find from the uncontroverted testimony adduced on behalf of respondent that the property before us fully qualifies for exemption from taxation, under R. S. 54:4-3.6, as exclusively used in the work of an association organized exclusively for the moral and mental improvement of men, women and children.
The objection is urged by petitioner that the respondent is a mere adjunct of the Standard Oil Company, for the promotion of the welfare of its employes. But the proof shows service to all residents of the area in question, including employes of other industrial concerns in the neighborhood, without discrimination. The fostering of the enterprise by the Standard Oil Company is quite irrevelant to the statutory issue of the right to exemption. That is fully substantiated.
The judgment of the Union County Board is affirmed.